United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1607
Issued: December 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 15, 2014 appellant filed a timely appeal from an April 7, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated November 21, 2013,
the Board set aside an October 31, 2012 merit decision denying appellant’s emotional condition
1

5 U.S.C. § 8101 et seq.

claim.2 The Board discussed her allegations of discrimination at the employing establishment
and retaliation after she filed a discrimination claim but found that OWCP had failed to obtain a
statement from the employing establishment addressing her allegations in accordance with its
procedures. The Board remanded the case for OWCP to further develop the factual evidence.
The facts and circumstances as set forth in the Board’s prior decisions are hereby incorporated
by reference. The relevant facts from the prior decision will be briefly summarized.
Appellant related that beginning September 2001 she was part of an experiment
conducted by the employing establishment. She and her coworkers were unable to keep up with
the workload, which included ordering, picking up, delivering, and scanning supplies. The
workload increased in 2005 when another facility transferred surgical instruments to her
location. Performing reconciliations took a lot of time and interfered with other duties. Beepers
and telephones rang all the time. Due to her training, appellant believed that she should have
received a promotion to oversee sterilization but the employing establishment hired a Caucasian
nurse instead. She was subjected to racial slurs and the employing establishment removed her
when she was on sick leave. At the July 16, 2012 telephonic hearing, appellant contended that
her workload was heavier than her Caucasian coworkers and that it was impossible to complete
her duties. A supervisor referred to her as “black” in front of her first name whenever he saw
her. After the war began it was not possible to get all the work done because the state abolished
its program and sent veterans to the employing establishment. Appellant worried that there were
contaminated eye drops on the shelf. After she began working the clinics, the employing
establishment locked the door to her office.
Following remand, by letter dated January 3, 2014, OWCP requested that the employing
establishment provide comments from a supervisor on the accuracy of appellant’s allegations.
In a decision dated March 31, 2011, received by OWCP on February 27, 2014, the Merit
Systems Protection Board (MSPB) affirmed the employing establishment’s action in removing
appellant from employment on June 18, 2010 for failing to follow the instructions of her
supervisor; being absent without leave, and failing to follow the proper procedures in requesting
leave. It further found that she had not established that the employing establishment
discriminated against her based on race or retaliated against her for being a whistleblower.
By letter dated February 26, 2014, Jacqueline C. Wiser, a workers’ compensation
manager, noted that appellant had not requested any accommodations due to stress. Appellant
had received excellent performance ratings and that Ms. Wiser was not aware of any conflicts
she had with coworkers. Ms. Wiser related that appellant’s supervisors would have taken action
if she had complained of racial discrimination. In October 2005 appellant filed an Equal
Employment Opportunity (EEO) complaint alleging that workloads differed based on race and
gender, but the complaint was dismissed as untimely. On October 2006 she filed a civil action
which was subsequently administratively closed because she did not participate in a deposition.
Ms. Wiser questioned the timeliness of appellant’s claim as she became aware of her condition in
2

Docket No. 13-552 (issued November 21, 2013). On December 29, 2011 appellant, then a 52-year-old supply
distribution clerk, filed an occupational disease claim alleging that she sustained anxiety, depression, post-traumatic
stress disorder, insomnia and flashbacks due to racial discrimination and retaliation by the employing establishment
after she filed a complaint with the Equal Employment Opportunity Commission.

2

March 2006 but did not provide notice until October 2011.3 She noted that the employing
establishment was not conducting an experiment but instead had reorganized.
In a telephone call dated March 14, 2014, OWCP informed the employing establishment
that it had not addressed whether appellant was assigned additional duties. It noted that
decontamination and sterilization of equipment were not included in her job description and thus
appeared to be added duties.
On March 17, 2014 Ms. Wiser advised that appellant’s duties as a medical supply
technician included equipment sterilization and decontamination. She maintained that the
reorganization and centralization of work that started in 2000 and 2001 and military action
during this time did not result in an increased workload.
By decision dated April 7, 2014, OWCP denied appellant’s emotional condition claim.4
It found that she had not established any compensable employment factors. OWCP determined
that appellant had not established that she was assigned additional duties during a realignment of
job classifications. It further determined that she performed sterilization and decontamination
procedures prior to the agency realignment and these actions did not constitute additional duties.
OWCP also found that appellant had not submitted any evidence to support her allegations of
racial discrimination.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 However, the Board
3

Appellant’s claim is timely as she continued to be exposed to the work factors alleged to have caused her
condition until 2010, when she was removed from employment. See 5 U.S.C. § 8122(b) and M.R., Docket No.
14-793 (issued October 7, 2014); see generally, Linda J. Reeves, 48 ECAB 373 (1997).
4

OWCP initially issued its decision on March 18, 2014 to an incorrect address. It thus reissued the decision on
April 7, 2014.
5

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).

3

has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.10 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and Equal Employment Opportunity complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.11 The issue is whether the claimant has
submitted sufficient evidence under FECA to establish a factual basis for the claim by supporting
his or her allegations with probative and reliable evidence.12 The primary reason for requiring
factual evidence from the claimant in support of his or her allegations of stress in the workplace
is to establish a basis in fact for the contentions made, as opposed to mere perceptions of the
claimant, which in turn may be fully examined and evaluated by OWCP and the Board.13
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.14 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.15

8

See William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

See Michael Ewanichak, 48 ECAB 364 (1997).

11

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

12

See James E. Norris, 52 ECAB 93 (2000).

13

Beverly R. Jones, 55 ECAB 411 (2004).

14

Dennis J. Balogh, 52 ECAB 232 (2001).

15

Id.

4

ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of several
employment incidents and conditions. OWCP denied her claim on the grounds that she did not
establish any compensable employment factors. The Board must initially review whether the
alleged incidents and conditions of employment are compensable employment factors under the
terms of FECA.
Appellant attributed her emotional condition to racial discrimination, retaliation, and her
removal from work. She also maintained that she was overworked, especially after 2005 when
another facility transferred surgical instruments to her location. Appellant asserted that she was
unable to keep up with the workload and that her coworkers used sick leave to keep up with the
demands. The Board has held that overwork, when substantiated by sufficient factual
information to corroborate the claimant’s account of events, may be a compensable factor of
employment.16 The employing establishment challenged appellant’s allegation that she was
unable to keep up with the workload. It maintained that she had consistently performed
equipment sterilization and that the reorganization and military action in 2000 and 2001 did not
result in an increased workload. The employing establishment further advised that appellant
received excellent performance ratings. Appellant has not submitted sufficient evidence
substantiating her claim of an increased workload.17 Thus, she has not established overwork as a
compensable employment factor under Cutler.
Appellant attributed her condition, in part, to error and abuse in administrative matters by
her supervisor and management. She alleged that she was erroneously removed while on sick
leave and denied a promotion even though she had more experience than her coworkers.
Appellant also contended that the employing establishment did not have adequate safety
procedures in place, locked the door to her office and allowed contaminated eye drops on the
shelves.
In Thomas D. McEuen,18 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA. Such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the facts surrounding the administrative or personnel
action established error or abuse by employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.19 In a decision dated March 31, 2011, the MSPB affirmed the
action taken by the employing establishment in removing appellant for failing to follow
16

See R.D., Docket No. 13-2182 (issued June 4, 2014); Bobbie D. Daly, 53 ECAB 691 (2002).

17

See R.D., id.

18

See Thomas D. McEuen, supra note 7.

19

See M.D., 59 ECAB 211 (2007); Richard J. Dube, 42 ECAB 916 (1991).

5

instructions, being absent without leave, and failing to properly request leave. Appellant has not
submitted any evidence to establish as factual her allegations of error or abuse by her employer
in matters involving leave, failing to promote her or removing her from work.20 She has not
factually established that the shelves of the employing establishment contained contaminated eye
drops or other safety violations. Consequently, appellant has not established error or abuse by
the employing establishment.
Appellant additionally attributed her condition to racial discrimination and reprisal. She
maintained that the employing establishment promoted a Caucasian coworker and not her based
on race and that she had more work to do than her Caucasian coworkers. Appellant further
maintained that she was subject to racial slurs, including being referred to by a supervisor as
“black” in front of her first name. She noted that she had complained in 2005 about the lack of
patient care and the need for oversight regarding the sterilization of instruments. Appellant
alleged that she was removed as reprisal. Harassment and discrimination by supervisors and
coworkers, if established as occurring and arising from the performance of work duties, can
constitute a compensable work factor.21 A claimant, however, must substantiate allegations of
harassment and discrimination with probative and reliable evidence.22 The employing
establishment noted that appellant’s supervisor would have dealt with complaints of racial
discrimination. Appellant had filed an EEO complaint alleging that the workloads differed based
on race but it was denied as untimely. A civil action filed in 2006 was closed because she did
not attend a deposition. The MSPB, in its February 27, 2013 decision, found that appellant had
not established discrimination based on race or reprisal for being a whistleblower. Appellant has
not factually established her allegations and thus she has not established a compensable work
factor.
As appellant failed to establish a compensable factor of employment, OWCP properly
denied her claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an emotional
condition.

20

See V.W., 58 ECAB 428 (2007); Judy L. Kahn, 53 ECAB 321 (2002) (actions of the employing establishment
in matters involving the use of leave are generally not considered compensable factors of employment as they are
administrative functions of the employer and not duties of the employee); Jeral R. Gray, 57 ECAB 611 (2006);
(disciplinary actions are an administrative function of the employer and not compensable unless the evidence
discloses error or abuse by the employer); Donald W. Bottles, 40 ECAB 349 (1988) (denials of a promotion is not a
compensable employment factor absent error or abuse as it constitutes a claimant’s desire to work in a different
position).
21

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

22

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the April 7, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

